Citation Nr: 1438810	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-12 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an earlier effective date than January 26, 2007 for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected type II diabetes mellitus or service-connected PTSD.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1969 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2009 (sleep apnea) and June 2009 (PTSD) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for PTSD on January 26, 2007.

2.  There were no communications received prior to January 26, 2007 that could be construed as a formal or informal claim for service connection for PTSD.  

3.  The Veteran has a current obstructive sleep apnea disorder.

4.  The Veteran did not sustain a disease, injury, or event related to sleep apnea in service, nor did he experience symptoms of sleep apnea in service.

5.  The current obstructive sleep apnea disorder is not related to service.

6.  The current obstructive sleep apnea disorder is not caused by or permanently worsened by service-connected type II diabetes mellitus.

7.  The current obstructive sleep apnea disorder is not caused by or permanently worsened by service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date prior to January 26, 2007 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400 (2013). 

2.  The criteria for service connection for sleep apnea, to include as secondary to service-connected type II diabetes mellitus or service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

When an initial rating appeal or earlier effective date appeal comes before the Board following a decision to grant service connection and assign an initial rating and assign an effective date for service connection, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date); 38 C.F.R. § 3.159(b)(3)(i) (stating that there is no duty to provide VCAA notice upon receipt of a NOD). 

As to the claim for service connection for sleep apnea, in a January 2009 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claim for service connection, including when claimed as due a service-connected disability, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The January 2009 notice letter included information regarding how VA determines disability ratings and effective dates.  For these reasons, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the service connection claim in May 2009, and that there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, the April 2014 VA medical opinion, and statements submitted by the Veteran.

In addition, the Veteran was afforded a VA examination for sleep apnea in February 2009.  The February 2009 VA examiner examined the Veteran and provided the requested medical opinion regarding the relationship between the Veteran's sleep apnea disorder and service-connected type II diabetes mellitus.  As the Veteran later asserted that the sleep apnea disorder was due to service-connected PTSD, the Board obtained an additional medical opinion in April 2014 to address that relationship, as well as an opinion about the most likely etiology of the current sleep apnea disorder.  In sum, the Board finds that the February 2009 and April 2014 VA medical opinions are adequate to decide the issue of service connection for sleep apnea, and that no further medical examination or opinion is needed to decide the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issues on appeal.  In view of the foregoing, the Board will proceed with appellate review.

Earlier Effective Date for Service Connection for PTSD

The Veteran asserts that the RO should have assigned an earlier effective date than January 26, 2007 for service connection for PTSD.  The Veteran contends that a VA Form 21-526 signed by the Veteran and dated July 1, 1984 is evidence that he submitted his claim prior to the VA Form 21-4138 received by VA on January 26, 2007, and upon which the current effective date is based.

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

In original service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 
38 U.S.C.A. § 5101(a) (West 2012 & Supp. 2013).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2013).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2013).  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2013). 

Initially, the Board finds that the Veteran submitted an original, formal claim for service connection for PTSD in January 2007.  A VA Form 21-4138 claiming service connection for PTSD was received by VA on January 26, 2007.  This claim was granted by a June 30, 2009 rating decision, effective January 26, 2007 - the date the claim was received by VA.  In the June 30, 2009 rating decision, the RO specifically found that an earlier April 2008 rating decision, which denied service connection for PTSD, was clearly and unmistakably erroneous regarding the Veteran's combat experience in service.

On review of all the evidence, lay and medical the Board finds that there were no communications received prior to January 26, 2007 that could be construed as a formal or informal claim for service connection for PTSD.  As part of the July 2009 VA Form 21-4138, the Veteran submitted a photocopy of a VA Form 21-526.  The VA Form 21-526 is signed by the Veteran and dated July 1, 1984.  In the accompanying July 2009 VA Form 21-4138, the Veteran asserts that the VA Form 21-526 is evidence that he submitted an original claim for service connection for PTSD on July 1, 1984.  

The U.S. Court of Appeals for Veterans Claims has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The presumption of regularity attaches to "all manner of VA processes and procedures."  See Woods v. Gober, 14 Vet. App. 214, 220 (2000). Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.
 
While the Veteran has asserted that he filed a claim for service connection for PTSD in July 1984, such statement, alone, is not sufficient to rebut the presumption of administrative regularity that no such claim was filed in 1984, and was not filed until January 26, 2007.  See Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement of nonreceipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption"); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost indisputable to overcome that presumption). 

In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of administrative regularity that the first time VA received a claim from the Veteran for service connection for PTSD was on January 26, 2007.  While the July 1984 VA Form 21-526 may be authentic, the evidence does not include any indication that this form was ever filed with VA.  There is no receipt date by VA on the photocopied VA Form 21-526.  There is no evidence of a United States (U.S.) Postal Service receipt of delivery, nor is there evidence of a U.S. Postal Service confirmation of delivery.  There is no original copy of the VA Form 21-526 in the physical claims file, nor are there scanned copies in the Virtual VA or VBMS electronic claims files.  A claim for service connection for PTSD was not adjudicated before the claim initiated in January 2007, and the back, skin and gallbladder disabilities for which the Veteran also allegedly sought service connection in the July 1984 VA Form 21-526 have also not been adjudicated.  In a May 2006 VA Form 21-526, the Veteran stated that he had never filed a claim with VA.  As this evidence weighs against finding that the Veteran filed the VA Form 21-526 dated July 1, 1984 was submitted to VA, it is presumed that the VA Form 21-526 was not filed with VA.  The Veteran's mere assertion that the claim was filed with VA is insufficient to overcome the presumption that no claim was received from him by VA in July 1984.  

Additionally, the Board finds that there was no correspondence received by VA prior to January 26, 2007 that can be construed as an informal claim for service connection for PTSD.  The earliest evidence of any kind associated with the act or intention of filing a claim for service connection for PTSD in the record is the January 2007 VA Form 21-4138.  In that form, the Veteran requested a Compensation and Pension (C&P) examination for PTSD in connection with the claim for service connection for PTSD.  The Veteran did not express that he had filed a claim for service connection for PTSD previously.  

Thus, after consideration of all the evidence, the Board finds that the effective date for service connection for PTSD is January 26, 2007 - the date of the claim for service connection.  Based on this finding, the appeal for an effective date earlier than January 26, 2007 for service connection for PTSD must be denied.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

The Veteran asserts that a current obstructive sleep apnea disorder is related to service.  The Veteran has made no specific contentions about how the sleep apnea disorder is directly related to service; however, the Veteran has specifically contended that the sleep apnea was caused by service-connected type II diabetes and aggravated by service-connected PTSD.  See April 2010 VA Form 21-4138; March 2009 VA Form 9; October 2008 VA Form 21-4138.

Initially, the Board finds that the Veteran has a current sleep apnea disorder.  A February 2004 letter from Dr. B. shows that the Veteran presented with sleeping concerns.  The February 2004 letter indicates probable sleep apnea, and a follow-up letter from December 2004 includes a diagnosis of obstructive sleep apnea, which was based on diagnostic testing.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran sustained a disease, injury, or event related to or indicative of sleep apnea in service, or that the Veteran experienced symptoms of sleep apnea in service.  As evidenced by the February 2004 letter, the Veteran first sought treatment for sleeping problems in 2004, many years after service.  The Veteran has not reported the presence of any sleep apnea symptoms in service, and service treatment records do not reflect any complaints related to sleep apnea in service.  Similarly, the Veteran had no respiratory complaints in service.  Although the October 1983 report of medical history completed at service separation includes a history of "frequent trouble sleeping," there is no indication that this history is related to the sleep apnea disorder.  The service treatment records do not include any complaints or treatment related to a sleeping disorder; however, more importantly, the Veteran has made no contention or suggested that the current sleep apnea disorder began in service.  As such, the weight of the lay and medical evidence weighs in favor of finding that the Veteran did not sustain a disease, injury, or event related to sleep apnea in service, nor did he experience symptoms of sleep apnea in service.

The Board finds that the weight of the evidence is against finding that the current obstructive sleep apnea disorder is related to service.  In the April 2014 VA medical opinion, the VA physician opined that the most likely causes of the Veteran's sleep apnea are morbid obesity, tobacco use, and allergic rhinitis.  The April 2014 VA medical opinion correctly indicates that the Veteran was first diagnosed with sleep apnea in 2004, and discussed the Veteran's assertions regarding the relationship between the Veteran's sleep apnea and service-connected PTSD, which is addressed in more detail below.  The April 2014 VA medical opinion is the only opinion of record, to include VA and private treatment records, that opines on a direct relationship between service and current sleep apnea.  As noted above, the statements submitted by the Veteran have been exclusively focused on secondary theories of service connection involving service-connected PTSD and type II diabetes mellitus.  

In sum, the weight of the lay and medical evidence is against a finding of an in-service injury, event, or disease related to sleep apnea or even that symptoms related to sleep apnea occurred in service.  For this reason, in addition to the April 2014 VA medical opinion, the Board also finds that the weight of the evidence is against finding that the current sleep apnea disorder is related to service.  As such, service connection for sleep apnea is not warranted on a direct theory of entitlement.  38 C.F.R. § 3.303(d).  As the preponderance of the evidence is against the claim for service connection for sleep apnea as directly incurred in service, the benefit of the doubt doctrine is not for application based on this theory.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

After review of the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's current obstructive sleep apnea is not caused by or permanently worsened (aggravated) by service-connected type II diabetes mellitus.  The February 2009 VA examiner opined that there is no relationship between the Veteran's type II diabetes mellitus and obstructive sleep apnea.  The VA examiner explained that he knows of "no medical literature other than speculative that relates obstructive sleep apnea to diabetes."  There are no private medical opinions in the record to support a finding that the current obstructive sleep apnea is related to type II diabetes mellitus.  

In an August 2010 VA Form 9, the Veteran presented his summary of medical literature that purportedly supports a relationship between type II diabetes mellitus and obstructive sleep apnea.  While the literature may support some general correlation between type II diabetes mellitus and obstructive sleep apnea, the examiner analyzed that this research did not provide any probative evidence that there is a relationship between the disorders in this Veteran's case.  In addition to the February 2009 VA examiner's opinion that existing medical literature on the matter is speculative, the record also includes the April 2014 VA medical opinion that the most likely causes of the Veteran's sleep apnea in this particular case are morbid obesity, tobacco use, and allergic rhinitis.  The VA examiner's opinion identifying three likely causes of the Veteran's sleep apnea that are case specific, and stating the opinion in terms of most likely rather than at least as likely as not, constitutes an opinion of high probability that these non-service-connected factors are the most likely etiology of the sleep apnea, with the correlative necessary implication that another factor such as diabetes mellitus is a less than likely etiology.  

To the extent that any of the Veteran's other statements can be interpreted as an assertion of such a relationship, the evidence does not demonstrate that Veteran has the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  The conclusions regarding causation and aggravation in this case between sleep apnea and diabetes, which affect different body systems, require specific, highly specialized medical knowledge and training regarding the unseen and complex processes of the different body systems, knowledge of various risk factors, and causes of sleep apnea that the Veteran is not shown to possess.  See Rucker, 10 Vet. App. at 74.  For these reasons, the Board finds that secondary service connection for obstructive sleep apnea, as due to service-connected type II diabetes mellitus, is not warranted.  

Similarly, the Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's current obstructive sleep apnea is not caused by or permanently worsened (aggravated) by service-connected PTSD.  The April 2014 VA medical opinion opines that the Veteran's apnea disorder is not likely caused by service-connected PTSD.  As discussed above, the VA physician opined that the most likely causes of the Veteran's sleep apnea are non-service-related factors of morbid obesity, tobacco use, and allergic rhinitis.  The VA physician also explained that there is no conclusive evidence that PTSD causes obstructive sleep apnea.  The VA physician acknowledged that it is as likely as not that PTSD is affecting treatment of obstructive sleep apnea; however, the VA physician did not indicate that obstructive sleep apnea is a causative factor, including that it was permanently worsened in severity by service-connected PTSD.  The VA medical opinion discusses the other factors contributing to sleep apnea, and how nightmare-induced anxiety and frequent awakenings from PTSD may affect PAP adherence in patients with obstructive sleep apnea; however, the Board finds that, based on review of VA treatment records as recent as December 2012, the Veteran continues to use CPAP 

treatment 6 nights a week for 7 hours at a time without any reports of awakening due to PTSD-related symptoms.  See also June 29, 2010 VA treatment record ("On the post study questionnaire, the [Veteran] commented that he had no difficulty with the [CPAP] mask and noted less snoring.  On treatment, he noted fewer awakenings during the night and felt more rested in the morning when he woke up.").  In sum, when considering the language and context of the April 2014 opinion, which identifies the more likely etiologies of sleep apnea, the thrust of the April 2014 VA medical opinion weighs against finding that the Veteran's obstructive sleep apnea is permanently worsened in severity by service-connected PTSD.  

As to the Veteran's opinion on the relationship between service-connected PTSD and obstructive sleep apnea, the evidence does not demonstrate that Veteran has the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of sleep apnea.  See Kahana, 24 Vet. App. at 437.  The conclusions regarding causation and aggravation in this case between sleep apnea and PTSD, which involves a complex relationship between neurological dysfunction and physical sleep disruptions, require specific, highly specialized medical knowledge and training regarding the unseen and complex processes these disorders, knowledge of various risk factors, and causes of sleep apnea that the Veteran is not shown to possess.  See Rucker, 10 Vet. App. at 74.  For these reasons, the Board finds that secondary service connection for obstructive sleep apnea, as due to service-connected PTSD, is not warranted.  

In consideration of the foregoing discussions and analysis, the Board finds that the preponderance of the evidence is against the theory of secondary service connection 

for obstructive sleep apnea, whether due to service-connected type II diabetes mellitus or service-connected PTSD.  As such, the claim must also be denied under this theory, and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

An earlier effective date prior to January 26, 2007 for service connection for PTSD is denied.

Service connection for sleep apnea, to include as secondary to service-connected type II diabetes mellitus or service-connected PTSD, is denied.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


